
	
		II
		112th CONGRESS
		1st Session
		S. 574
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2011
			Mr. McCain (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow individuals to designate that up to 10 percent of their income tax
		  liability be used to reduce the national debt, and to require spending
		  reductions equal to the amounts so designated.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Buy-Down
			 Act.
		2.Designation of amounts for reduction of
			 public debt
			(a)In generalSubchapter A of chapter 61 of the Internal
			 Revenue Code of 1986 (relating to returns and records) is amended by adding at
			 the end the following new part:
				
					IXDesignation for reduction of public debt
				
						
							Sec. 6097. Designation.
						
						6097.Designation
							(a)In generalEvery individual with adjusted income tax
				liability for any taxable year may designate that a portion of such liability
				(not to exceed 10 percent thereof) shall be used to reduce the public
				debt.
							(b)Manner and time of
				designationA designation
				under subsection (a) may be made with respect to any taxable year only at the
				time of filing the return of tax imposed by chapter 1 for the taxable year. The
				designation shall be made on the first page of the return or on the page
				bearing the taxpayer’s signature.
							(c)Adjusted income tax liabilityFor purposes of this section, the adjusted
				income tax liability of an individual for any taxable year is the income tax
				liability of the individual for the taxable year determined under section
				6096(b), reduced by any amount designated under section
				6096(a).
							.
			(b)Clerical amendmentThe table of parts for such subchapter A is
			 amended by adding at the end the following new item:
				
					
						Part IX. Designation for reduction
				of public
				debt
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years ending after the date of the
			 enactment of this Act.
			3.Public debt reduction trust fund
			(a)In generalSubchapter A of chapter 98 of the Internal
			 Revenue Code of 1986 (relating to trust fund code) is amended by adding at the
			 end the following section:
				
					9511.Public debt reduction trust fund
						(a)Creation of trust fundThere is established in the Treasury of the
				United States a trust fund to be known as the Public Debt Reduction
				Trust Fund, consisting of any amount appropriated or credited to the
				Trust Fund as provided in this section or section 9602(b).
						(b)Transfers to trust fundThere are hereby appropriated to the Public
				Debt Reduction Trust Fund amounts equivalent to the amounts designated under
				section 6097 (relating to designation for public debt reduction).
						(c)ExpendituresAmounts in the Public Debt Reduction Trust
				Fund shall be used by the Secretary for purposes of paying at maturity, or to
				redeem or buy before maturity, any obligation of the Federal Government
				included in the public debt (other than an obligation held by the Federal
				Old-Age and Survivors Insurance Trust Fund or the Department of Defense
				Military Retirement Fund). Any obligation which is paid, redeemed, or bought
				with amounts from the Public Debt Reduction Trust Fund shall be canceled and
				retired and may not be
				reissued.
						.
			(b)Clerical amendmentThe table of sections for such subchapter
			 is amended by adding at the end the following new item:
				
					
						Sec. 9511. Public Debt
				Reduction Trust
				Fund.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts received after the date of the enactment of
			 this Act.
			4.Taxpayer-generated sequestration of Federal
			 spending to reduce the public debt
			(a)Sequestration To reduce the public
			 debtPart C of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 is amended by inserting after
			 section 253 the following new section:
				
					253A.Sequestration to reduce the public
				debt
						(a)SequestrationNotwithstanding sections 255 and 256,
				within 15 days after Congress adjourns to end a session, and on the same day as
				sequestration (if any) under sections 251, 252, and 253, and under section 5(b)
				of the Statutory Pay-As-You-Go Act of 2010, but after any sequestration
				required by those sections, there shall be a sequestration equivalent to the
				estimated aggregate amount designated under section 6097 of the Internal
				Revenue Code of 1986 for the last taxable year ending one year before the
				beginning of that session of Congress, as estimated by the Department of the
				Treasury on October 1 and as modified by the total of—
							(1)any amounts by which net discretionary
				spending is reduced by legislation below the discretionary spending limits
				enacted after the enactment of this section related to the fiscal year subject
				to the sequestration (or, in the absence of such limits, any net deficit change
				from the baseline amount calculated under section 257; and
							(2)the net deficit change that has resulted
				from all direct spending legislation enacted after the enactment of this
				section related to the fiscal year subject to the sequestration, as estimated
				by OMB.
							If the reduction in spending under
				paragraphs (1) and (2) for a fiscal year is greater than the estimated
				aggregate amount designated under section 6097 of the Internal Revenue Code of
				1986 respecting that fiscal year, then there shall be no sequestration under
				this section.(b)Applicability
							(1)In generalExcept as provided by paragraph (2), each
				account of the United States shall be reduced by a dollar amount calculated by
				multiplying the level of budgetary resources in that account at that time by
				the uniform percentage necessary to carry out subsection (a). All obligational
				authority reduced under this section shall be done in a manner that makes such
				reductions permanent.
							(2)Exempt accountsNo order issued under this part may—
								(A)reduce benefits payable to the old-age and
				survivors insurance program established under title II of the Social Security
				Act;
								(B)reduce retired or retainer pay payable to a
				member or former member of the uniformed services; or
								(C)reduce payments for net interest (all of
				major functional category
				900).
								.
			(b)ReportsSection 254 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended—
				(1)in subsection (a), by adding at the end of
			 the table the following new item:
					
						
							
								
									October 1Department of Treasury report to Congress
						estimating amount of income tax designated pursuant to section 6097 of the
						Internal Revenue Code of 1986.
									
								
							
						;
				(2)in subsection (c)(1), by inserting ,
			 and sequestration to reduce the public debt, after
			 sequestration;
				(3)in subsection (c), by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
					
						(5)Reports on sequestration to reduce the
				public debtThe preview
				reports shall set forth for the budget year estimates for each of the
				following:
							(A)The aggregate amount designated under
				section 6097 of the Internal Revenue Code of 1986 for the last taxable year
				ending before the budget year.
							(B)The amount of reductions required under
				section 253A and the deficit remaining after those reductions have been
				made.
							(C)The sequestration percentage necessary to
				achieve the required reduction in accounts under section
				253A(b).
							;
				and
				(4)in subsection (f), by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively, and by
			 inserting after paragraph (3) the following new paragraph:
					
						(4)Reports on sequestration to reduce the
				public debtThe final reports
				shall contain all of the information contained in the public debt taxation
				designation report required on October
				1.
						.
				(c)Conforming amendmentThe table of contents in section 250(a) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after the item relating to section 253 the following new item:
				
					
						Sec. 253A. Sequestration to
				reduce the public
				debt.
					
					.
			(d)Effective
			 dateNotwithstanding section
			 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985, the
			 expiration date set forth in that section shall not apply to the amendments
			 made by this section. The amendments made by this section shall cease to have
			 any effect after the first fiscal year during which there is no public
			 debt.
			
